         Case 5:16-cv-04182-DDC Document 200 Filed 09/11/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ANGELICA HALE,                                          )
                                                        )
       Plaintiff,                                       )
                                                        )
v.                                                      )    Case No. 16-CV-4182-DDC
                                                        )
EMPORIA STATE UNIVERSITY,                               )
                                                        )
       Defendant.                                       )


DEFENDANT’S OPPOSITION TO PLAINITFF’S MOTION FOR RECONSIDERATION

       Comes now the Defendant, Emporia State University, and submits the following brief in

opposition to Plaintiff's Motion for Reconsideration.

                             ARGUMENTS AND AUTHORITIES

                                         Legal Standard

       Plaintiff's motion is brought pursuant to D. Kan. Rule 7.3(b)(3), which authorizes a

motion to reconsider based on “the need to correct clear error or prevent manifest injustice.”

““Thus, a motion for reconsideration is appropriate where the court has misapprehended the

facts, a party’s position, or the controlling law.” Servants of Paraclete v. Does, 204 F.3d 1005,

1012 (10th Cir. 2004).” Panel Specialists, Inc. v. Tenawa Haven Processing, LLC, at *1, 2019

WL 587961 (D. Kan. February 13, 2019). A motion to reconsider “is not appropriate to revisit

issues already addressed or advance arguments that could have been raised in prior briefing.”

Ferluga v. Eickhoff, 236 F.R.D. 546, 549 (D. Kan. 2006) (citing Servants of Paraclete v. Does,

204 F.3d 1005, 1012 (10th Cir. 2000)). “The decision whether to grant a motion to reconsider is

committed to the district court’s discretion.” Coffeyville Res. Ref. & Mktg., LLC v. Liberty

                                                 1
        Case 5:16-cv-04182-DDC Document 200 Filed 09/11/20 Page 2 of 4




Surplus Ins. Corp., 748 F. Supp. 2d 1261, 1264 (D. Kan. 2010) (citing In re Motor Fuel

Temperature Sales Practices Litig., 707 F. Supp. 2d 1145, 1166 (D. Kan. 2010)). Accord:

Brumark Corp. v. Samson Res. Corp., 57 F.3d 941, 944 (10th Cir. 1995).

                                    Misapprehended Facts

       Plaintiff's motion seeks reconsideration of this Court's finding in its August 26, 2020

Memorandum and Order (Doc. 195) that it is unlikely that Plaintiff would have remained in

Emporia after May 2016. (Doc 195 at 11, 12, 16). Plaintiff contends this finding shows that the

Court misapprehended facts and Plaintiff's position.

       Plaintiff argues that, if ESU had created a permanent position for her, she and her

husband would have remained in Emporia after they learned in late 2015 that her husband's

contract would not be renewed, and after his existing contract expired in May 2016. She

contends that she would not have quit her job and moved away with her husband, but would have

continued working at ESU and her husband would have stayed in Emporia to run the art business

he had opened. However, plaintiff did not so testify at the hearing. She was asked twice what

she would have done if she had been hired for a permanent position at ESU and her husband's

contract was subsequently not renewed. Both times she answered that she thought her husband's

contract would have been renewed, and both of them would have remained in Emporia as ESU

employees. (Doc 198 at 78 l.13 – 79 l.3; Doc 195 at 12). Thus, Plaintiff's argument that: "Ms.

Hale would have remained in Emporia at her home", "she most assuredly would not have quit

her job." (Doc 197 at 4); "Ms. Hale would not have quit her job." (Doc 197 at 5); "One thing is

certain: Ms. Hale would never have moved to Arizona in the first place." (Doc 197 at 7); "That

Dr. Hale would return full time to his art endeavors after leaving ESU SLIM was a certainty, not




                                                2
           Case 5:16-cv-04182-DDC Document 200 Filed 09/11/20 Page 3 of 4




conjecture." (Doc 197 at 8) is not supported by Plaintiffs testimony or other evidence in the

record.

          Furthermore, the court already considered and rejected this argument. (Doc 195 p.11). A

motion for reconsideration may not be used to revisit issues already addressed by the court.

Comeau v. Rupp, 810 F Supp. 1172 (D. Kan. 1992).

                                              Conclusion

          Plaintiff has not established an intervening change in controlling law, availability of new

evidence, or a need to correct clear error or prevent manifest injustice under D. Kan. Rule 7.3(b).

Therefore Plaintiff's Motion for Reconsideration should be denied.

          WHEREFORE, for the above and foregoing reasons, the reasons set forth in the

Defendant’s post hearing brief, and based on the evidence in the record, Defendant respectfully

requests that this Court enter an order denying Plaintiff's Motion for Reconsideration, and for

such other relief as the Court deems just and equitable.



                                                Respectfully submitted,

                                                OFFICE OF THE ATTORNEY GENERAL
                                                DEREK SCHMIDT

                                                s/ Stanley R. Parker
                                                Stanley R. Parker, KS #10971
                                                Assistant Attorney General/Trial Counsel
                                                Carrie A. Barney, KS #22872
                                                Assistant Attorney General/Trial Counsel
                                                120 SW 10th Avenue, 2nd Floor
                                                Topeka, Kansas, 66612-1597
                                                Phone: (785) 368-6695
                                                        (785) 368-8420
                                                Fax: (785) 291-3767
                                                Email: stanley.parker@ag.ks.gov
                                                        carrie.barney@ag.ks.gov
                                                Attorneys for Defendant

                                                   3
        Case 5:16-cv-04182-DDC Document 200 Filed 09/11/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

I hereby certify that on this 11th day of September, 2020, the above and foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system, which sent electronic
notice to Plaintiff pro se and to counsel of record:

Angelica Hale
3806 Pinnacle Circle
Lawrence, KS 66049
Plaintiff pro se

Sarah A. Brown
Brown & Curry, LLC
1600 Genessee St., Suite 956
Kansas City, MO 64102

Brett M. Rubin
The Rubin Law Firm
18801 Ventura Blvd, Suite 208
Tarzana, CA 91356
Attorneys for Plaintiff

                                                   /s/ Stanley R. Parker
                                                   Stanley R. Parker




                                               4
